1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    Office of the Federal Defender
     801 I Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
6
     Attorneys for
7    OMAR AMEEN
8
9                             IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     IN THE MATTER OF THE                       )   Case No. 2:18-mj-152 EFB
12   EXTRADITION OF OMAR                        )
     ABDULSATTAR AMEEN TO THE                   )   MOTION TO VACATE DATES REGARDING
13   REPUBLIC OF IRAQ,                          )   FACEBOOK SUBPOENA COMPLIANCE;
                                                )   [Proposed] ORDER
14                                              )
                                                )   Date: April 22, 2019
15                                              )   Time: 10:00 a.m.
                                                )   Judge: Hon. Edmund F. Brennan
16                                              )
17          The defense requests that the date set by the Court for the defense Motion to Compel
18   regarding Facebook be vacated in light of recent discussion between defense counsel and counsel
19
     for Facebook regarding compliance with the subpoenas.
20
            The hearing is currently set for April 22, 2019. Defense counsel last communicated with
21
     counsel for Facebook on Friday, April 12, 2019. Counsel for Facebook indicated Facebook’s
22
23   willingness to comply with the subpoena to the extent possible given the records it maintains.

24   The defense believes this resolves the matter without the need for litigation. Accordingly, the
25   defense asks that the date for hearing on motion to compel be dropped from calendar.
26
27   ///

28   ///

      Motion to Vacate Dates re FB Subpoena
1    DATED: April 15, 2019                    Respectfully submitted,
2                                             HEATHER E. WILLIAMS
3                                             Federal Defender

4                                             /s/ Benjamin D. Galloway
                                              BENJAMIN D. GALLOWAY
5                                             Chief Assistant Federal Defender
6
                                              /s/ Rachelle Barbour
7                                             RACHELLE BARBOUR
                                              Assistant Federal Defender
8                                             Attorneys for OMAR AMEEN
9
                                              ORDER
10
11          IT IS SO ORDERED.

12
     Date: April 15, 2019                     __________________________________
13                                            HON. EDMUND F. BRENNAN
14                                            United States Magistrate Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Motion to Vacate Dates re FB Subpoena
